UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2016 Washington Prime Group Inc.* (Exact name of Registrant as specified in its Charter) Indiana 001-36252 046-4323686 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (614) 621-9000 WP Glimcher Inc. (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrants under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) * The Registrant changed its name to Washington Prime Group Inc. following shareholder approval at its 2016 Annual Meeting of Shareholders on August 30, 2016 of an amendment to the Registrant’s Amended and Restated Articles of Incorporation. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 30, 2016, the Board of Directors (the “ Board ”) of Washington Prime Group Inc. (the “ Registrant ” or “ Company ”) unanimously appointed Ms. Sheryl G. von Blucher as an independent director of the Board. There is no arrangement or understanding between Ms. von Blucher and any other person(s) pursuant to which Ms. von Blucher was elected as a director. Furthermore, Ms. von Blucher is not a party to any transaction with respect to the Registrant that is reportable under Item 404(a) of Regulation S-K. Ms. von Blucher replaced Mr. Marvin L. White who retired from the Board at the conclusion of the Company’s 2016 annual meeting of shareholders (the “ Annual Meeting ”) held on August 30, 2016. In addition, the Board appointed Ms. von Blucher as a member of the Board’s Audit Committee. As a member of the Board, Ms. von Blucher is entitled to receive annual compensation totaling $230,000 that consists of $120,000 of equity evidenced by a grant of Eight Thousand Seven Hundred and Twenty-Seven (8,727) restricted stock units based on the closing share price of the Company’s common stock on August 30, 2016 (each an “
